Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission 12/9/21 filed on 12/09/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 21, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S. Pub No. 2020/0221518 A1) in view of Jones (U.S. Pub No.2021/0211887 A1). 

1. Schmitz teaches a configurable computerized wireless device for use in a wireless network, the configurable computerized wireless device comprising: programmable logic array apparatus comprising a plurality of configurable logic elements [par 0247 client device may be executed by the processor apparatus 1102, dedicated hardware, and/or any other form of logic that performs logical operations. Examples of processing alternatives include, without limitation, reduced instruction set computer (RISC) processors, complex instruction set computing (CISC) processors, field-programmable gate arrays (FPGAs), application specific integrated circuits (ASICs), digital signal processors (DSP) and programmable logic devices (PLDs)], and a plurality of radio apparatus in data communication with the programmable logic array apparatus [par 0100, 0111, utilizing a core network 102, one or more next generation Node Bs (gNBs) 104a, 104n, and user equipment (UEs) 106a, 106b, 106n. UEs 106 may include mobile client devices, e.g., smartphones, tablets, laptops, phablets, smartwatches, personal digital assistants, smart home devices (e.g., able to read out statically programmed or dynamically formed words), and the like. A network architecture, interconnected via wireless or wired means, that utilizes two or more client devices located near the "edge" of the network (i.e., proximate to user devices, usage premises, etc.) to enable a given client device to execute operations related to computations, storage operations, and/or data communication, particularly with respect to one or more other client devices], and wherein the programmable logic array apparatus includes logic configured to,
when executed cause the configurable computerized wireless device to: identify one or more wireless network apparatus communicative with the computerized wireless device via one or more of the plurality of radio apparatus [par 0255, a network service provider (e.g., MNO or MSO) that provides control and user-management functionalities, and may have multiple gNBs associated therewith. The aforementioned 5G RF antenna(s) are configured to detect and transceive signals from radio access technologies (RATs), particularly with network devices (e.g.,client devices)]; obtain data relating to one or more network conditions associated with each of the one or more wireless network apparatus [par 0076, Devices are assigned rules and/or triggering conditions which when triggered during subsequent routine usage, establish a "confluent" fog network without requiring central network management overhead at the time of "confluence". In other words, by collecting routine usage data and neighboring device data, the likely participants of a fog network can be predicted and prepared ahead of time. Specifically, the participants can exchange security information in advance, so as to enable fog connectivity when a confluence of triggering events occurs]; store the obtained data [par 0075, in one exemplary embodiment, devices store routine usage data and neighboring device data. The routine usage data and neighboring device data is analyzed via e.g., machine learning and/or other heuristics to determine a set of "routine rules" and/or "routine trigger" conditions]; 
 	Schmitz fail to show evaluate the obtained data to determine respective ranks of the one or more wireless network apparatus: identify one or more second wireless network apparatus based at least on the determined ranks; and change configuration of at least one of the plurality of radio apparatus based at least on the evaluation the change in configuration of the at least one of the plurality of radio apparatus comprises a change of the configuration of the at least one of the plurality of radio apparatus to establish data communication with the one or more second wireless network apparatus
 	In an analogous art Jones show evaluate the obtained data to determine respective ranks of the one or more wireless network apparatus: identify one or more second wireless network apparatus based at least on the determined ranks [par 0024, 0049, Scheduling criteria may be configured to maintain a threshold Quality of Service (QoS) for a subset of communication transmissions. The QoS may relate to packet loss, latency, jitter, echo, downlink throughput, uplink throughout, or any combination thereof. In some examples, scheduling criteria may be further based on user-priority, device-priority, service-priority, or any combination thereof. User-priority may correspond to subscriber-status within a telecommunication network; device-priority may correspond to a class of devices (e.g., computers, casting devices, mobile devices, gaming device, television units, and/or so forth). The predetermined QoS threshold used to trigger a re-allocation of network traffic to another available spectrum may be set by an operator of the telecommunications network, an administrator of the spectrum allocation controller. In some instances, the predetermined QoS threshold may be set by a Service Level Agreement (SLA) associated with a client device being served by the telecommunications network]; and change configuration of at least one of the plurality of radio apparatus based at least on the evaluation the change in configuration of the at least one of the plurality of radio apparatus comprises a change of the configuration of the at least one of the plurality of radio apparatus to establish data communication with the one or more second wireless network apparatus [par 0061, The RRC signal(s) 112(1)-112(M) may be further configured to select a BWP for communication transmissions via a 5G-NR air-interface technology. In some examples, the spectrum allocation controller 102 may configure the RRC signal(s) 112(1)-112(M) to prioritize a subset of the client device(s) 114(1)-114(P) over others, based on scheduling criteria. By way of example, scheduling criteria may include power optimization criteria for 5G-NR devices. In this example, the RRC signal(s) 112(1)-112(M) may be configured to prioritize a client device operating within a 5G-NR air-interface technology to transmit and/or receive communication transmissions via a narrowband BWP to lower a sampling rate and reduce baseband processing of RF-baseband interfaces relative to similar client devices operating within a wider 5G-NR bandwidth].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz and Jones because this provides a dynamically provision available bandwidth within a cell of a base station node between multiple air-interface technologies.

2. Schmitz and Jones display the configurable wireless device of Claim 1, wherein: the programmable logic array apparatus comprises a field programmable gate array apparatus comprising a plurality of preconfigured logic blocks [par 0247, Any process required by the client device may be executed by the processor apparatus 1102, dedicated hardware, and/or any other form of logic that performs logical operations]; and the radio apparatus each comprise transceiver apparatus compliant with 3GPP (Third Generation Partnership Project) Long Term Evolution or 5GNew Radio protocols and are configured to operate in at least one quasi-licensed frequency band [par 0213, Thus, in one exemplary embodiment, the time-shifted communication stack is subsumed or otherwise integrated within the 3GPP communication stack (e.g., a 5G 3GPP communication stack). Alternatively, the communication stack maybe distinct from the existing 3GPP communications stack].



8. Schmitz and Jones demonstrates the configurable wireless device of Claim 1, wherein the programmable logic array apparatus further comprises second  logic configured to, when executed cause the configurable computerized wireless service to utilize data relating to one or more rules to determine of which one of the one or more wireless network apparatus to connect, the determination based at least in part on the obtained data [Schmitz par 0075, In one exemplary embodiment, devices store routine usage data and neighboring device data. The routine usage data and neighboring device data is analyzed via e.g., machine learning and/or other heuristics to determine a set of "routine rules" and/or "routine trigger" conditions. In some variants, multiple sets of routine usage data and/or device data are combined and considered together for overall network optimization].

9. Schmitz and Jones convey the configurable wireless device of Claim 1, wherein the programmable logic array apparatus comprises second logic configured to: when executed cause the configurable computerized wireless device cause transmission of the obtained data to a network-based computerized process via at least one of radio apparatus and a wireless network apparatus in wireless communication
therewith according to an existing configuration [par 0101, For example, at one end of the scale, a 5G-enabled network may accommodate a backhaul and legacy access point or base station used in, e.g., a traditional "cloud" network. At the other end, a "fog" network (described in greater detail hereinafter) may be configured to exchange data through densely distributed wireless radio access nodes. These widely distributed access nodes may further leverage the enhanced communication protocol with the ubiquity of access nodes to achieve the aforementioned ultra-high data rate and ultra- low latency. A "crosshaul" may have properties of both a backhaul and a front haul|; and utilize data received from the network-based computerized process to implement a change or modification to the existing configuration, the change or modification comprising at least utilization of a different subset of the plurality of radio apparatus
for wireless communication to or from the configurable wireless device [par 0160,
0173, However, since only a subset (e.g., one) of the participating oversubscribed devices needs to satisfy the oversubscribed request, once the subset of the oversubscribed routine triggers and/or routine rules has been satisfied. In some cases, a shared control channel may be used to distribute routine rules and/or routine triggers. In other cases, a shared control channel may configure participants of the fog network to establish a dedicated D2D channel to exchange routine triggers and/or routine rules. In still other cases, a dedicated channel may enable participants of the fog network to exchange routine triggers and/or routine rules directly).

21. Schmitz and Jones the configurable wireless device of Claim 1,  Schmitz fail to show wherein the logic is further configured to, when executed, cause the configurable computerized wireless device to: obtain second data relating to one or more network conditions associated with each of a plurality of radio apparatus of each of the one or more wireless network apparatus; store the obtained second data; and evaluate the obtained second data to determine respective ranks of the plurality of radio apparatus of the one or more wireless network apparatus; and wherein the determination of the respective ranks of the one or more wireless network apparatus is based at least one the respective ranks of the plurality of radio apparatus of the one or more wireless network apparatus.
	 In an analogous art Jones show wherein the logic is further configured to, when executed, cause the configurable computerized wireless device to: obtain second data relating to one or more network conditions associated with each of a plurality of radio apparatus of each of the one or more wireless network apparatus [par 0024, Scheduling criteria may be configured to maintain a threshold Quality of Service (QoS) for a subset of communication transmissions. The QoS may relate to packet loss, latency, jitter, echo, downlink throughput, uplink throughout, or any combination thereof. In some examples, scheduling criteria may be further based on user-priority, device-priority, service-priority, or any combination thereof]; store the obtained second data [par 0095, the memory 408 may include an operating system 410, a device interface module 412, a monitoring module 414, a network analysis module 416, a spectrum optimization module 418, and a data-store 420]; and evaluate the obtained second data to determine respective ranks of the plurality of radio apparatus of the one or more wireless network apparatus; and wherein the determination of the respective ranks of the one or more wireless network apparatus is based at least one the respective ranks of the plurality of radio apparatus of the one or more wireless network apparatus [par 0116, the spectrum optimization module 418 may be configured to prioritize a subset of client devices over others, based at least in part on scheduling criteria 430. Scheduling criteria may be based on the air-interface technology (e.g., 5G-NR or LTE), user-priority, device-priority, service-priority, or any combination thereof. Scheduling criteria may also be based on an origin and/or destination of the communication transmission itself, such as a public or private event. In some examples, the scheduling criteria 430 may be configured to maintain a threshold QoS based on user-priority, device-priority, service-priority, or any combination thereof].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz and Jones because this provides a dynamically provision available bandwidth within a cell of a base station node between multiple air-interface technologies.


22. Schmitz and Jones The configurable wireless device of Claim 21, wherein the logic is further configured to, when executed, cause the configurable computerized wireless device to: based on the evaluation of the obtained second data, generate a data structure of at least one of channel or link quality data for each of the plurality of radio apparatus of the one or more wireless network apparatus [Schmitz par 0031, Therefore, to make use of the CBRS spectrum, a service provider is required to request a spectrum allocation, and in doing so, is assigned a band by the SAS. The SAS calculates the RF density and channel availability using terrain and radio propagation data before assigning a CBRS spectrum to a requesting service provider]. 


25.  Jones creates Integrated circuit (IC) apparatus for configuring a wireless device having a plurality of radio apparatus, the IC apparatus comprising: one or more first configurable logic blocks (CLBs), the CLBs configured for data communication with one or more of the plurality of radio apparatus via one or more input and output (I/O) contacts [par 0092, 0121,  Each of the one or more processor(s) 308 may have numerous arithmetic logic units (ALUs) that perform arithmetic and logical operations as well as one or more control units (CUs) that extract instructions and stored content from processor cache memory, and then executes these instructions by calling on the ALUs, as necessary during program execution. the segment allocation component 432 may employ the semi-static and/or dynamic method for spectrum allocation to allocate available spectrum to a plurality of client devices within a service segment or to specific client devices with a predefined, service priority]; one or more second CLBs comprising performance monitoring logic, the performance monitoring logic in data communication with at least a portion of the one or more first CLBs and configured to determine at least one performance parameter associated with wireless connections between the one or more radio apparatus and one or more respective serving base stations [par 0055, 0098, The spectrum allocation controller 102 may be configured to monitor real-time, or near real-time network traffic of different air-interface technologies, such as LTE and 5G-NR. Further, the spectrum allocation controller 102 may dynamically provision available bandwidth within a cell of a base station node to accommodate changing network traffic demands at the base station node.  In response to a monitoring event, the monitoring module 414 may retrieve network traffic data from a base station node. The network traffic data may include telemetry data of bandwidth utilization for each cell of the base station node. Network traffic data may also include network usage characteristics such as client device identifiers, device type identifiers, indications of bandwidth used to stream multimedia content, download multimedia content, Voice over Internet Protocol (VoIP), Video over Internet Protocol (VoIP), and/or so forth];
 	Jones fail to show one or more third CLBs comprising decision making logic, the one or more third CLBs in data communication with the one or more second CLBs and configured to utilize at least the determined at least one performance parameter for respective ones of the wireless connections to decide which of the plurality of radio apparatus to utilize for subsequent operations of the wireless device;  wherein the decision of which of the plurality of radio apparatus to utilize for subsequent operations of the wireless device comprises a decision to (1) utilize at least a first one of the plurality of radio apparatus during a first period of time and (ii) utilize at least a second one of the plurality of radio apparatus during a second period of time, the first period of time not overlapping with the second period of time.
 	In an analogous art Schmitz show one or more third CLBs comprising decision making logic, the one or more third CLBs in data communication with the one or more second CLBs and configured to utilize at least the determined at least one performance parameter for respective ones of the wireless connections to decide which of the plurality of radio apparatus to utilize for subsequent operations of the wireless device [par 0115, In other ad hoc networks, a user device may connect to another user device that is too distant for a direct communication link, yet able to communicate via intermediary devices in the fog. Most ad hoc networks are limited to two entities (a point-to-point connection); although higher order ad hoc networks may be used with equal success (partial and/or full mesh networks). Historically, higher order ad hoc networks often require more resources than was available on mobile devices (e.g., power and/or bandwidth capabilities), however device capabilities have greatly improved enabling such operation]; wherein the decision of which of the plurality of radio apparatus to utilize for subsequent operations of the wireless device comprises a decision to (1) utilize at least a first one of the plurality of radio apparatus during a first period of time and (ii) utilize at least a second one of the plurality of radio apparatus during a second period of time, the first period of time not overlapping with the second period of time [par 0116, 0117, However, the present disclosure is not so limited and at least portions may be implemented with various other types of long- and short-range wireless connectivity, e.g., WLAN (e.g., Wi-Fi or based on other IEEE Std. 802.11), Bluetooth (including Bluetooth Low Energy (BTLE)), 3G cellular, infrared, radio-frequency identification (RFID), near-field communication (NFC), and Global Positioning System (GPS). As shown therein, each UE 206 is allocated a time slot. As shown therein, UE 206f and UE 206g transmit their packets during their respective timeslots; thus, UE 206f transmits at timeslot t0, and UE 206g transmits at timeslot t1. The gNB 204 has dedicated resources and can transmit during its any of the timeslots (t0, t1)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Jones and Schmitz because control plane signaling authenticates the participants and/or allocates resources for the devices to communicate with (e.g., frequency bands and/or timeslots). In the context of cellular networks, control plane functionality guarantees security and prevents interference.

26. Jones and Schmitz create the IC of Claim 25, wherein one or more of the one or more first or second CLBs are configured to perform at least one of (i) packet aggregation, or (ii) network congestion control, for data packets exchanged between the wireless device and the one or more respective serving base stations via two or more of the wireless connections [par 0150 For example, the spectrum allocation controller may aggregate network metadata within the service area and calculate a QoS metric for each service segment based on network usage data. For example, network metadata may be aggregated based on the geolocation of client devices to determine a mean-QoS metric for each service segment that is based on the average uplink throughput, downlink throughput, packet loss, jitter, latency, or any combination thereof].


5. 	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S. Pub No. 2020/0221518 A1) in view of Jones (U.S. Pub No.2021/0211887 A1)  in view of Laneman et al. (U.S. Pub No 2016/0150415 At).

3. Schmitz and Jones defines the configurable wireless device of Claim 2, wherein: the configurable wireless device comprises part of a Citizens Broadband Radio Service (CBRS) Fixed Wireless Access (FWA) device [par 0249, Additional unlicensed, licensed, or quasi-licensed air interfaces may also be used via the shown network architecture, including, e.g., Wi-Fi, CBRS (Citizens Broadband Radio Service)- based LTE, and non -CBRS-band LTE];
 	Schmitz and Jones fail to show the at least one quasi-licensed frequency band comprises a CBRS band between 3.550 and 3.70 GFlz, and the at least one quasi- licensed frequency band is assigned to the FWA device by a network spectrum allocation device.
 	In an analogous art Laneman show the at least one quasi-licensed frequency band comprises a CBRS band between 3.550 and 3.70 GHz, and the at least one quasi-licensed frequency band is assigned to the FWA device by a network spectrum allocation device [par 0031, The techniques of the present disclosure are applicable to any number of tiers of users. For example, the FCC has approved a three- tier Citizens Broadband Radio Service (3.550 GHz-3.700 GHz) having incumbent access users (authorized federal or certain satellite service providers protected from interference from lower tiers), priority access licensed users (who can competitively bid on portions of the spectrum), and general authorized access users who can use any band not assigned to a higher tier and who may opportunistically operate on unused priority access channels].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Jones, and Laneman because a spectrum sensing system for identifying a spectrum opportunity in a sparse wideband spectrum.

6. 	Claims 4, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S.2020/0221518 A1) in further view of Jones (U.S. Pub No.2021/0211887 A1).in view of Viana et.al. (U.S. Pub No 2003/0146826 A1).

4. Schmitz and Jones disclose the configurable wireless device of Claim 1, Schmitz and Jones fail to show wherein each of the plurality of radio apparatus comprises one or more antenna elements comprise a beam width or dispersion less than or equal to a prescribed amount.
 	In an analogous art Viana show wherein each of the plurality of radio apparatus comprise one or more antenna elements comprise a beam width or dispersion less than or equal to a prescribed amount [par 0079, plot of antenna system beams provided by combining predetermined ones of the external antenna elements and the resulting detection zone which can be provided by the BUA system 10 having a single full-width aperture operating in the near field. FIG. 8B shows a single full-width aperture split into right and left halves operating in the near field].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Jones, and Viana because this provides a backup aid indication system includes a sensor for providing detection coverage in a predetermined coverage zone behind a vehicle.

5. Schmitz,  Jones, and Viana illustrate the configurable wireless device of Claim 4, Schmitz fail to show wherein: the configurable wireless device comprises a structure having an equilateral geometric shape, with at least one of the one or more plurality of antenna elements associated with each of a respective facet of the structure; and the prescribed amount comprises an amount such that an amount of beam overlap between two antenna elements of adjacent ones of the radio apparatus comprises approximately thirty percent (30%).
 	In an analogous art Viana show wherein: the configurable wireless device comprises a structure having an equilateral geometric shape, with at least one of the one or more plurality of antenna elements associated with each of a respective facet of the structure [par 0104, The resulting aperture taper is smaller, balanced between collimation and sidelobe levels (SLLs) and the resulting field pattern has substantially parallel-edged beams extending out from the aperture. This pattern better approximates the rectilinear shape of desired coverage zone where the beam is formed close to the antenna aperture in this desired shape and coverage extends to the full width of the aperture. The zone coverage characteristics are a tradeoff between several characteristics including azimuth coverage, sidelobe levels, and ripple across the main lobe]; and the prescribed amount comprises an amount such that an amount
of beam overlap between two antenna elements of adjacent ones of the radio apparatus comprises approximately thirty percent (30%) [par 0080, The resultant combined beam array factor is shown. The combined beams 226a and 226b approximately cover the back-up area in azimuth with an approximately twenty degree beam dispersion in elevation. A taper illumination on the sources using an aperture taper weighting provides a quasi-collimated beam in the near field]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Jones and Viana because this provides a backup aid indication system includes a sensor for providing detection coverage in a predetermined coverage zone behind a vehicle.


7.  	Claim 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S.2020/0221518 A1), Jones (U.S. Pub No.2021/0211887 A1), in view of Viana et.al. (U.S. Pub No 2003/0146826 A1) in further view of Ashrafi et al. (U.S. Pub No. 2018/0343567 A1).

6. Schmitz, Jones, and Viana creates the configurable wireless device of Claim 4, Schmitz, Jones, and Viana fail to show wherein: the configurable wireless device comprises logic which is configured to, when executed, cause establishment of simultaneous wireless connections via at least two of the plurality of radio apparatus with respective ones of different network apparatus; and the wireless device further comprises logic configured to enable aggregation or disaggregation of packets associated with a common application of the wireless device from or to the at least two wireless connections, respectively.
 	In an analogous art Asrafi show wherein: the configurable wireless device comprises logic which is configured to, when executed, cause establishment of simultaneous wireless connections via at least two of the plurality of radio apparatus with respective ones of different network apparatus [par 0114, In heterogeneous networks, multi-connectivity helps provide an optimal user experience based on LTE and 5G capabilities, such as high bandwidth and rates of high frequency, network coverage and reliable mobility of low frequency, and accessible Wi-Fi. This could mean a combined coordination of licensed, shared and unlicensed bands to support power users that use high-bandwidth applications. In scenarios that require high bandwidth or continuity, a user requires multiple concurrent connections]; and the wireless device further comprises logic configured to enable aggregation or disaggregation of packets associated with a common application of the wireless device from or to the at least two wireless connections, respectively [par 0114, In scenarios that require high bandwidth or continuity, a user requires multiple concurrent connections. For example, data aggregation from multiple subscriptions to 5G, LTE, and Wi-Fi (licensed, shared and unlicensed bands) to aggregate and produce high bandwidth. An LTE network access has to maintain continuity after a user has accessed a 5G high-frequency small cell].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Jones, Viana, and Ashrafi because this provides connections between a public wireless network and wireless devices includes a first interface to the public wireless network and at least one second interface to the wireless devices.

7. Schmitz, Jones, Viana and Ashrafi illustrate the configurable wireless device of Claim 6, Schmitz, Jones and Viana fail to show wherein the aggregation or disaggregation of packets associated with a common application of the wireless device from or to the at least two wireless connections, respectively comprises aggregation or disaggregation via a transport layer protocol operative to execute on a processing device of the configurable wireless device.
 	In an analogous art Ashrafi show wherein the aggregation or disaggregation of packets associated with a common application of the wireless device from or to the at least two wireless connections [par 0217, The OpenDaylight controller 2910 utilizes an application program interface 3004 for enabling communications between the controller 2910 and an orchestrator 2912. The orchestrator 2912 dynamically optimizes the small cell network by minimizing power and latency while maximizing the capacity of the network. The network KPI3002 must maintain a communication channel 2906 with the SDN controller 3004 in order to be able to exchange control plane messages with the small cell nodes 2908], respectively comprises aggregation or disaggregation via a transport layer protocol operative to execute on a processing device of the configurable wireless device [par 0213, The OpenFlow protocol is layered on top of the transmission control protocol and proscribes the use of transport layer security].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz,  Jones, Viana, and Ashrafi because this provides connections between a public wireless network and wireless devices includes a first interface to the public wireless network and at least one second interface to the wireless devices.


8.  	Claim 12, 15, 20, 23, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S.2020/0221518 A1) in view of Jones (U.S. Pub No.2021/0211887 A1).in view of Ma (U.S. Pub No 2016/0149622 A1).

12. Schmitz discloses a computerized method for operating a wireless device within a wireless network having a plurality of base stations, the computerized method comprising: detecting a first connectable base station; obtaining, using at least a portion of the plurality of radio apparatus of the wireless device, data relating to one or more network conditions associated with the first connectable base station [par
0146, Common examples of user routine data include e.g., geo-tracking data, social media posts, financial transaction records, call and messaging data, nearby user data, nearby base station and access point data. More generally, user routine data may include, without limitation, any variation and/or combination of e.g., geographic location, velocity, acceleration, time and/or date stamps, frequency, accumulated time, activity data]; storing the obtained data [par 0075, In one exemplary embodiment, devices store routine usage data and neighboring device data. The routine usage data and neighboring device data is analyzed via e.g., machine learning and/or other heuristics to determine a set of "routine rules" and/or "routine trigger" conditions]; repeating the detecting, obtaining and storing for at least a second of the plurality of base stations [par 0163, in another exemplary embodiment, user routine data maybe aggregated and/or consolidated directly between the multiple different devices. For example, a first device may track nearby devices (a listing of candidate neighbor devices); over a number of repeated contact with a specific second device, the first device may contact the second device to exchange]; evaluating the stored obtained data [par 0142, a device collects user routine data. In one exemplary embodiment, the device is a user device associated with a user (e.g., a laptop, phone, tablet, personal fitness device, personal media device and/or other personal device). In other embodiments, the device (e.g., a base station, an access point, a network controller, or other networking entity) may be tracking a user device. In still other embodiments, the device (e.g., paypoint, Internet of Things (loT), cameras, beacons, and/or any number of other active or passive monitoring devices) may be collecting the ephemera of user data that is thrown off by any number of personal interactions], and establishing a configuration of the wireless device based at least on the evaluating the stored obtained data for the first and at least second base stations, the configuration comprising selection of a different permutation of one or more of the plurality of radio apparatus and one or more of the plurality of base stations between which to establish wireless connections for provision of broadband wireless service via the wireless device [par 0130, the fog networking opportunity between the first and second user at the coffee shop 302B disappears as soon as the first user has selected path 306A. In this example, once the users have made their route selections for the morning, only the first user and the third user have an opportunity to create a fog network (barring non-routine delays). In other words, determining who will be at a specific time and location based on actual observable events is substantially less onerous than trying to orchestrate fog networks as they occur, or to predict fog networks based only on collected routine data], the one or more of the plurality of radio apparatus comprising at least a different portion of the plurality of radio apparatus than the at least first portion of the plurality of radio apparatus [par 0167, in contrast, the user may consume fog network resources during leisure periods when he would like to preserve his own device resources and/or even extend his performance beyond the device capabilities. In some variants, the user may further identify particular users to network with e.g., for privacy reasons. For example, a user may only wish to form fog networks with people that are of his own social network or workplace. Similarly, a parent may restrict their children's devices to only accept connections to specific people].
 	Schmitz fail to show repeating the detecting, obtaining and storing for at least a second of the plurality of base stations
 	In an analogous art Jones show repeating the detecting, obtaining and storing for at least a second of the plurality of base stations [par 0021, 0086-0088, In some examples, the spectrum allocation controller may use one or more trained machine-learning algorithms to infer a distribution of available bandwidth between air-interface technologies based on historical network traffic data captured over a predetermined time interval. The spectrum allocation controller 102 may monitor network traffic on a continuous basis, per a predetermined schedule, or in response to a triggering event. The predetermined schedule may be based on a time interval of 15 minutes, 30 minutes, one hour, 12 hours, or 24 hours; however, any time interval is possible. Further, the triggering event may correspond to receipt of an indication that real-time network traffic at a base station node 104, has exceeded a predetermined threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz and Jones because this provides a dynamically provision available bandwidth within a cell of a base station node between multiple air-interface technologies.
 	Schmitz and Jones fail to show the wireless device comprising a plurality of radio apparatus disposed at varying azimuth angles
 	In an analogous art Ma show the wireless device comprising a plurality of radio apparatus disposed at varying azimuth angles [par 0066, Their mutual interference may not be worse than in a 6 sector communications system case. The UE feedback using the codebook may clearly identify the UE location in the azimuth angle, enabling the pairing of the UEs. When ignoring certain 3GPP LTE technical standards release 8 (R8) limitations on MU-MIMO scheduling]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Jones, and Ma because provide a system and method for multi-user multiple input multiple output (MU-MIMO) communications.

15. Schmitz, Jones, and MA creates the computerized method of Claim 12, further comprising establishing a wireless connection with each of the first and at least one second connectable base stations; and wherein the obtaining data comprises using a performance client process operative to execute on the wireless device to obtain at least one of throughput, latency, jitter, or BER (bit error rate) data for the connections [Schmitz, par 0149, In another such example, user routine data collection may only occur when there is sufficient power, memory, and/or processing capability to monitor user behavior. Common examples of system considerations include e.g., device resources and considerations (the aforementioned memory and processing capability as well as e.g., bandwidth, current tasks, prioritization schemes, etc.), network resources and considerations (e.g., network congestion, traffic load, quality of service, etc.), user considerations (e.g., user experience, responsiveness, latency, throughput, power consumption, performance, etc.) Still other considerations and/or triggering events may be used to collect user routine data].


23. Schmitz, Jones, and MA disclose the computerized method of Claim 12, Schmitz and Ma further comprising: obtaining second data relating to one or more network conditions associated with a plurality of radio apparatus of each of the individual ones of the plurality of base stations that are within the wireless range of the wireless device; evaluating the obtained second data to rank each of the plurality of radio apparatus of the individual ones of the plurality of base stations that are within the wireless range of the wireless; wherein the selecting of the one or more of the plurality of radio apparatus and the one or more of the plurality of base stations between which to establish the wireless connections is based at least on the rank of each of the plurality of radio apparatus of the individual ones of the plurality of base stations that are within the wireless range of the wireless device.
 	In an analogous art Jones obtaining second data relating to one or more network conditions associated with a plurality of radio apparatus of each of the individual ones of the plurality of base stations that are within the wireless range of the wireless device [par 0081, In other words, 5G-NR communication transmissions may be operable only within the frequency range of the BWP, leaving the remaining bandwidth of subframe 208(P-2) unused, notwithstanding usage by TM9-enabled client devices. In an alternative embodiment that is not shown in FIG. 2B for purposes of clarity, the BWP of the second cell 204 may be defined for a subset of 5G-NR communication transmissions, such as those related to IoT devices. In this way, the remaining bandwidth of subframe 208(P-2), other than the bandwidth allotted to the BWP is usable for other 5G-NR enabled client device]; evaluating the obtained second data to rank each of the plurality of radio apparatus of the individual ones of the plurality of base stations that are within the wireless range of the wireless device [par 0116, Scheduling criteria may be based on the air-interface technology (e.g., 5G-NR or LTE), user-priority, device-priority, service-priority, or any combination thereof. Scheduling criteria may also be based on an origin and/or destination of the communication transmission itself, such as a public or private event. In some examples, the scheduling criteria 430 may be configured to maintain a threshold QoS based on user-priority, device-priority, service-priority, or any combination thereof. The QoS may relate to packet loss, latency, jitter, echo, downlink throughput, uplink throughout, or any combination thereof]; wherein the selecting of the one or more of the plurality of radio apparatus and the one or more of the plurality of base stations between which to establish the wireless connections is based at least on the rank of each of the plurality of radio apparatus of the individual ones of the plurality of base stations that are within the wireless range of the wireless device [par 0061, The RRC signal(s) 112(1)-112(M) may be further configured to select a BWP for communication transmissions via a 5G-NR air-interface technology. In some examples, the spectrum allocation controller 102 may configure the RRC signal(s) 112(1)-112(M) to prioritize a subset of the client device(s) 114(1)-114(P) over others, based on scheduling criteria. By way of example, scheduling criteria may include power optimization criteria for 5G-NR devices. In this example, the RRC signal(s) 112(1)-112(M) may be configured to prioritize a client device operating within a 5G-NR air-interface technology to transmit and/or receive communication transmissions via a narrowband BWP to lower a sampling rate and reduce baseband processing of RF-baseband interfaces relative to similar client devices operating within a wider 5G-NR bandwidth].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Ma, and Jones because this provides a dynamically provision available bandwidth within a cell of a base station node between multiple air-interface technologies.


24. Schmitz, Ma, and Jones creates the computerized method of Claim 12, Schmitz and Ma fail to show wherein the selecting of the one or more of the plurality of radio apparatus and the one or more of the plurality of base stations between which to establish the wireless connections comprises selecting one or more of the plurality of radio apparatus of the wireless device and at least two of the plurality of base stations between which to establish the wireless connections based on a determination that a service level agreement (SLA) cannot be met by use of only one of the plurality of base stations
 	In an analogous art Jones show wherein the selecting of the one or more of the plurality of radio apparatus and the one or more of the plurality of base stations between which to establish the wireless connections comprises selecting one or more of the plurality of radio apparatus of the wireless device and at least two of the plurality of base stations between which to establish the wireless connections based on a determination that a service level agreement (SLA) cannot be met by use of only one of the plurality of base stations [Jones, par 0151, 0152, The service priority may be set by an SLA or other contractual mechanism. In other words, the spectrum allocation controller may first identify a subset of client devices with a service priority, determine the QoS metrics for the subset of client devices, and if the QoS metrics fall below the predetermined QoS threshold, prioritize the allocation of available spectrum to the subset of client devices. At 706, the spectrum allocation controller may determine whether the QoS metric is less than the predetermined QoS threshold. The predetermined QoS threshold may represent a minimum QoS for network traffic within a service area. The predetermined QoS threshold may be set by an administrator of the spectrum allocation controller, an operator of the telecommunications network, or via an SLA associated with a client device]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Ma, and Jones because this provides a dynamically provision available bandwidth within a cell of a base station node between multiple air-interface technologies.



Response to Arguments

At paragraph [0181], Schmitz discloses that the routine rules and/or conditional routine triggers may be associated with a priority value. Therefore, at best, Schmitz teaches determination of respective ranks of the routine rules and/or conditional routine triggers. In contrast, Claim 1 as amended herein recites evaluating the obtained data to determine respective ranks of the one or more wireless network apparatus.

The applicant’s argument is moot in view of newly rejected claims. Analogous art Jones shows evaluating the obtained data to determine respective ranks of the one or more wireless network apparatus.


Applicant submits that each of Schmitz and Ma appear to be entirely silent with respect to at least iteratively repeating the detecting, the obtaining and the storing for individual ones of the plurality of base stations that are within a wireless range of the wireless device, as recited in Applicant’s Claim 12 as amended herein. Accordingly, Claim 12 as amended herein is patentably distinguishable over the disclosure of Schmitz and Ma, whether taken individually or in combination, and therefore is not rendered obvious thereby.

The applicant argument is moot in view of newly rejected claims. In an analogous art Jones show a predetermined schedule in which  on a continuous basis where traffic is monitored and a receipt of an indication that real-time network traffic at a base station node has exceeded a predetermined threshold and wherein historical data is recorded. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468   

				/SYED ALI/                                           Primary Examiner, Art Unit 2468